     6:19-cv-00243-RAW-KEW Document 30 Filed in ED/OK on 08/25/21 Page 1 of 6




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

ROBERT D. CARTER,                                 )
                                                  )
                       Petitioner,                )
                                                  )
v.                                                )   Case No. CIV 19-243-RAW-KEW
                                                  )
DEON CLAYTON, Warden,                             )
                                                  )
                       Respondent.                )

                                     OPINION AND ORDER

         Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 was

dismissed as barred by the statute of limitations on November 24, 2020, and judgment was

entered on that date (Dkts. 24, 25). On December 21, 2020, Petitioner filed a motion for

reconsideration of the dismissal pursuant to Fed. R. Civ. P. 59(e), a motion for evidentiary

hearing, and a motion to expedite (Dkt. 26).1, 2

         “[A] motion will be considered under Rule 59(e), when it involves reconsideration of

matters properly encompassed in a decision on the merits.” Phelps v. Hamilton, 122 F.3d

1309, 1323-24 (10th Cir. 1997) (citations and internal quotations omitted). The Court may



         1
         Under the prisoner “mailbox rule” of Houston v. Lack, 487 U.S. 266, 270, 276 (1988), a
pro se prisoner’s notice of appeal is deemed to have been “filed” when the prisoner delivers the
pleading to prison officials for mailing. The mailbox rule also has been applied to Rule 59(e)
motions. United States v. Nunez, Nos. 09-40039-01, 11-4118-RDR, 2012 WL 2685199, at *1 (D.
Kan July 6, 2012) (unpublished). Petitioner certified that his motion was deposited with postage
prepaid in the prison legal mail system on December 21, 2020 (Dkt. 26 at 19.)
         2
         Petitioner is advised that any future filings in this Court must comply with Local Civil Rule
7.1(b), which requires that “[e]ach motion, application, or objection filed shall be a separate
pleading . . . .” (emphasis added).
  6:19-cv-00243-RAW-KEW Document 30 Filed in ED/OK on 08/25/21 Page 2 of 6




reconsider a final decision if the moving party shows “(1) an intervening change in the

controlling law, (2) new evidence previously unavailable, and (3) the need to correct clear

error or prevent manifest injustice.” Servants of the Paraclete v. Does, 204 F.3d 1005, 1012

(10th Cir. 2000) (citation omitted). Rule 59(e), however, does not permit a losing party to

rehash arguments previously addressed or to present new legal theories or facts that could

have been raised earlier. Servants of the Paraclete, 204 F.3d at 1012. “A party’s failure to

present its strongest case in the first instance does not entitle it to a second chance in the form

of a motion to reconsider.” Cline v. S. Star Cent. Gas Pipeline, Inc., 370 F. Supp. 2d 1130,

1132 (D. Kan. 2005) (citation omitted), aff’d, 191 F. App’x 822 (10th Cir. 2006). “[T]he

district court is vested with considerable discretion” in determining whether to grant or deny

such a motion. Brown v. Presbyterian Healthcare Servs., 101 F.3d 1324, 1332 (10th Cir.

1996).

         In its Opinion and Order dismissing this action, the Court found that Petitioner’s

conviction became final on February 1, 2016, and his statutory deadline for filing a habeas

petition was February 2, 2017 (Dkt. 24 at 7-8). This habeas corpus petition, filed on August

1, 2019, was untimely under the AEDPA. Petitioner was not subject to statutory tolling,

because he did not file an application for state post-conviction or other collateral review

during the statutory year pursuant to 28 U.S.C. § 2244(d)(2) (Dkt. 24 at 8).

         The Court further found Petitioner was not entitled to equitable tolling, because he did

not demonstrate diligence in pursuing his claims. Id. at 12. Petitioner alleges in his motion


                                                2
  6:19-cv-00243-RAW-KEW Document 30 Filed in ED/OK on 08/25/21 Page 3 of 6




for reconsideration that the Court did not “consider in detail the facts of this case to

determine whether they indeed constitute extraordinary circumstances sufficient to warrant

equitable relief” (Dkt. 26 at 1) (quoting Holland v. Florida, 560 U.S. 653-54 (2010)). He

asserts that “[t]he extraordinary circumstances in this case revolve around prosecutorial

misconduct (where the state failed to provide evidence in support of the defendant in

violation of Brady v. Maryland, 373 U.S. 85 (1963)), and ineffective assistance of counsel”

(Dkt. 26 at 1).

       Petitioner argues that the Court’s reference to Miller v. Rios, No. CIV-13-1048-R,

2014 WL 773477, at *3 (W.D. Okla. Feb. 24, 2014), in its previous Opinion and Order (Dkt.

24 at 12-13) was inappropriate, because the Miller petitioner waited eight months after the

denial of judicial review before seeking post-conviction relief. Petitioner alleges the time

between his denial of judicial review on September 22, 2017, and the date he filed for an out-

of-time appeal in state district court on January 8, 2018 was less than four months (Dkt. 26

at 1). He claims that during that period, he diligently pursued his claims by contacting his

attorney to request copies of reports from his case. Id.

       Regarding Petitioner’s claim about the Miller case, the Court finds the length of time

between the denial of judicial review and his post-conviction application is not relevant. The

Court has not stated that the eight-month length of time in Miller is the standard for assessing

equitable tolling. The limitation period expired prior to Petitioner’s commencement of any

post-conviction proceedings. His assertion that he diligently pursued his claims during the


                                               3
  6:19-cv-00243-RAW-KEW Document 30 Filed in ED/OK on 08/25/21 Page 4 of 6




almost four-month period does not excuse his failure to pursue his claims prior to expiration

of the one-year limitation period.

       Petitioner contends he did not know of a possible claim until he spoke with a jailhouse

lawyer in prison. He also maintains that until he received the OSBI report, he did not have

specific knowledge of what transpired outside his home before the OSBI agents breached his

front door while he was sleeping. He contends he did not have “the sophistication needed

to go against the system until [he] heard a jailhouse lawyer speaking to another inmate.” The

jailhouse lawyer then answered Petitioner’s questions concerning the denial of his judicial

review, and the jailhouse lawyer advised Petitioner that Petitioner’s counsel may have been

deficient in his representation (Dkt. 26 at 2-3).

       Petitioner claims he was asleep when the OSBI entered his house, and he quickly

awakened and met the officers in the hallway of the home (Dkt. 1 at 6-8). He, therefore, was

aware that the OSBI had entered his home, and he had the opportunity to ascertain the facts

and commence his research about the breach of the door within the limitation period. As

stated in the Court’s earlier Opinion and Order, Petitioner’s lack of understanding of the legal

significance of these facts makes no difference. See Klein v. Franklin, 437 F. App’x 681, 684

(10th Cir. 2011). His assertion that he could not have learned the vital facts surrounding his

claim about the agents’ alleged actions is unpersuasive, when he could have requested the

OSBI report before receiving advice from the jailhouse lawyer. The fact that he was

incarcerated did not excuse him from exercising due diligence in pursuing his claim.


                                               4
  6:19-cv-00243-RAW-KEW Document 30 Filed in ED/OK on 08/25/21 Page 5 of 6



       Petitioner also alleges his case involves a fundamental miscarriage of justice (Dkt. 26

at 9-10). “To invoke the miscarriage of justice exception to the AEDPA’s statute of

limitations, . . . a petitioner ‘must show that it is more likely than not that no reasonable juror

would have convicted him in the light of the new evidence.’” McQuiggin v. Perkins, 569

U.S. 383, 399 (2013) (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995). Here, as discussed

in the previous order, ‘“actual innocence’ means factual innocence, not mere legal

insufficiency.” Bousley v. United States, 523 U.S. 614, 623-24 (1998) (citing Sawyer v.

Whitley, 505 U.S. 333, 339 (1992)).

       As previously stated by the Court, Petitioner has not argued that he is factually

innocent or that he did not commit these crimes. In addition, any claim of actual innocence

would be undermined by Petitioner’s guilty pleas. Therefore, he is not entitled to relief under

the miscarriage of justice exception.

Motion for Evidentiary Hearing

       Petitioner has requested an evidentiary hearing based on his attorney’s delay in

responding to letters requesting information about the OSBI report and a destroyed DVD

containing OSBI reports (Dkt. 26 at 7). Petitioner also wants to explore counsel’s actions

prior to the guilty plea. Id. The Court, however, finds Petitioner is not entitled to an

evidentiary hearing on his time-barred claims. See Cleveland v. Sharp, 672 F. App’x 824,

826 (10th Cir. 2016) (“Petitioner is not entitled to an evidentiary hearing on meritless

claims.”).



                                                5
 6:19-cv-00243-RAW-KEW Document 30 Filed in ED/OK on 08/25/21 Page 6 of 6



Certificate of Appealability

       A petitioner is entitled to a certificate of appealability (COA) only upon making a

substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). “When

the district court denies a habeas petition on procedural grounds without reaching the

prisoner's underlying constitutional claim, a COA should issue when the prisoner shows, at

least, that jurists of reason would find it debatable whether the petition states a valid claim

of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.

473, 484 (2000). The failure to satisfy either prong requires the denial of a COA. Id. at 485.

The Court finds nothing in the record that suggests its ruling is debatable or an incorrect

application of the law and therefore declines to issue a certificate of appealability.

       ACCORDINGLY, Petitioner’s motion for reconsideration of the dismissal pursuant

to Fed. R. Civ. P. 59(e) and his a motion for evidentiary hearing (Dkt. 26) are DENIED.

Petitioner’s motion for expedited consideration (Dkt. 26) is DENIED AS MOOT, and

Petitioner is DENIED a certificate of appealability.

       IT IS SO ORDERED this 25th day of August 2021.



                                                   _________________________________
                                                   HONORABLE RONALD A. WHITE
                                                   UNITED STATES DISTRICT JUDGE
                                                   EASTERN DISTRICT OF OKLAHOMA




                                              6
